Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 1 of 66 PageID #: 7090



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  SUNOCO PARTNERS MARKETING &
  TERMINALS L.P.
                  Plaintiff,

                v.
                                                            C.A. 17-1390-LPS-CJB
  POWDER SPRINGS LOGISTICS, LLC and
  MAGELLAN MIDSTREAM PARTNERS,
  L.P.

                           Defendants.


       DEFENDANT MAGELLAN MIDSTREAM PARTNERS, L.P.’S ANSWER AND
        COUNTERCLAIMS TO PLAINTIFF’S SECOND AMENDED COMPLAINT

         Magellan Midstream Partners, L.P. (“Magellan” or “Defendant”), by and through its

  attorneys, hereby answers the numbered allegations set forth in the Second Amended Complaint

  for Patent Infringement (“Second Amended Complaint”) of Plaintiff Sunoco Partners Marketing

  & Terminals L.P. (“Sunoco”) (D.I. 149). Except as expressly admitted below, Defendant denies

  each and every allegation in Sunoco’s Second Amended Complaint. Any factual allegation

  admitted below is admitted only as to the specific admitted facts, not as to any purported

  conclusions, characterizations, implications, or speculations that arguably follow from the

  admitted facts. To the extent any heading or non-numbered statements in Sunoco’s Second

  Amended Complaint contain an allegation, Defendant denies each and every allegation therein.

  Defendant denies that Sunoco is entitled to the relief requested or any other relief. This Answer

  is further subject to Defendants Magellan Midstream Partners, L.P. and Powder Springs

  Logistics, LLC’s Motions to Dismiss, currently pending before this Court. (D.I. 27; D.I. 138; see

  D.I. 164).

         Specifically, Defendant answers as follows:
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 2 of 66 PageID #: 7091



                                                PARTIES
          1.        Defendant lacks knowledge or information sufficient to form a belief about the

  truth of the allegations in Paragraph 1, and on that basis, denies the same.

          2.        Admitted.

          3.        Admitted.

                                      NATURE OF THIS ACTION
          4.        The allegations in Paragraph 4 state a legal conclusion, to which no response is

  required. To the extent a response is required, Defendant denies the allegations in Paragraph 4.

                                     JURISDICTION AND VENUE
          5.        Defendant admits that the Court has subject matter jurisdiction over this action.

          6.        Defendant admits the Court has personal jurisdiction over Powder Springs

  Logistics LLC (“Powder Springs”) for the purposes of this action.

          7.        Defendant admits that the Court has personal jurisdiction over Magellan for the

  purposes of this action.

          8.        Defendant admits that venue is proper in the District of Delaware for the purposes

  of this action.

          9.        The allegations in Paragraph 9 state a legal conclusion, to which no response is

  required. To the extent a response is required, Defendant denies the allegations in Paragraph 9.

                        FACTS COMMON TO EACH CLAIM FOR RELIEF
          Powder Springs System

          10.       Admitted.

          11.       Defendant admits that Colonial provides transportation services with respect to

  products tendered for shipment on its pipeline. The allegation in the second sentence of

  Paragraph 11 states a legal conclusion to which no response is required. Defendant admits that


                                                     2
   
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 3 of 66 PageID #: 7092



  shippers have used the Colonial pipeline to inject petroleum products into the Colonial pipeline

  in Houston, Texas, and at certain points of entry along the pipeline, and to remove the product

  from the pipeline at various destination points along the pipeline (sometimes called “terminals”

  or “tank farms”). Defendant is without knowledge as to the remaining allegations of Paragraph

  11, and on that basis, denies the same.

         12.     Defendant admits that some customers who receive gasoline at a terminal or tank

  farm may transfer the gasoline to tanks for later distribution. Defendant further admits that some

  terminals may distribute the gasoline from the storage tank to tanker trucks for delivery at retail

  gas stations, or may place the gasoline back into the pipeline for further distribution. Defendant

  otherwise denies the allegations in Paragraph 12.

         13.     Defendant is without sufficient knowledge as to the allegations of Paragraph 13,

  and on that basis, denies the same.

         14.     Defendant is without sufficient knowledge as to the allegations of Paragraph 14,

  and on that basis, denies the same.

         15.     Defendant admits that blending butane with gasoline can raise the gasoline’s

  volatility, that it may be desirable to increase the volatility of gasoline in colder months, and that

  adding butane may increase the overall volume of the gasoline. Defendant otherwise denies the

  allegations in Paragraph 15.

         16.     Defendant admits that RVP is a common measure of gasoline volatility, that state

  agencies and the EPA regulate the maximum allowable RVP of gasoline that will be sold at retail

  gas stations, that these regulations vary by regions, state and locality throughout the year, and

  that in some areas conventional gasoline sold between May 1 and September 15 may not exceed




                                                    3
   
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 4 of 66 PageID #: 7093



  an RVP of 7.8 to 9.0 psi. Defendant is without information as to the remaining allegations of

  Paragraph 16, and on that basis, denies the same.

         17.     Defendant admits that refineries are capable of blending butane into gasoline

  before gasoline is transported to terminals. Defendant admits that because gasoline pipelines

  may service multiple regions with variable RVP requirements, refineries may have to limit the

  RVP of the gasoline to below the lowest maximum RVP allowed for the regions served by the

  pipeline. Defendant admits that refineries may also have to account for other limiting factors.

  Defendant admits that gasoline in a pipeline being transported from a refinery to a specific

  terminal may have a lower RVP than the maximum allowable RVP for the particular state or

  locality served by that terminal. Defendant is without information as to the remaining

  allegations of Paragraph 17, and on that basis, denies the same.

         18.     Defendant is without information as to the allegations of Paragraph 18 and on that

  basis, denies the same.

         19.     Defendant admits that Powder Springs is a joint venture between affiliates of

  Colonial and Magellan, formed to construct and operate a butane blending system at the Atlanta

  Junction facility, and through which Magellan has invested millions of dollars. Defendant

  otherwise denies the allegations in Paragraph 19.

         20.     Defendant admits that a Magellan affiliate owns an interest in Powder Springs,

  which was formed to construct, operate, and develop a butane blending system near Atlanta,

  Georgia. The Powder Springs LLC Agreement and related agreements constitute the best

  evidence of the ownership arrangement. Defendant admits that Magellan served as the

  construction manager and serves as the operator of the Powder Springs facility. Defendant




                                                  4
   
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 5 of 66 PageID #: 7094



  admits that Powder Springs became operational in 2017. Defendant otherwise denies the

  allegations in Paragraph 20.

         21.     Defendant admits that the Atlanta Junction facility enables the injection of butane

  into gasoline as the gasoline passes through the Atlanta Junction facility on the Colonial

  Pipeline. Defendant otherwise denies the allegations in Paragraph 21.

         22.     Defendant admits that the Powder Springs blending system at the Atlanta Junction

  facility is capable of injecting butane into various gasoline pipelines passing through the Atlanta

  Junction facility, including stub lines to Knoxville, Bainbridge, Nashville, and Doraville, among

  others. Defendant also admits that the blending system, in some circumstances, injects butane

  into the main pipeline as it passes through the Atlanta Junction facility. Defendant otherwise

  denies the allegations in Paragraph 22.

         23.     Defendant admits that it participated in the development of the Powder Springs

  facility to blend butane into gasoline and to sell any gasoline created to customers, with any

  profits or loss resulting from such sales accruing to Powder Springs. Defendant otherwise denies

  the allegation in Paragraph 23.

         24.     Defendant admits that the Powder Springs butane blending system was

  constructed and is currently operational.

         25.     Denied.

         Magellan’s Blending Systems

         26.      Defendant admits that Magellan owns and operates butane blending systems at

  the specifically listed locations in Paragraph 26. Defendant admits that Magellan owns or

  operates other blending systems. However, the allegation concerning “reasonably similar butane

  blending systems” states a legal conclusion to which no response is required. Defendant

  otherwise denies the allegations in Paragraph 26.
                                                   5
   
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 6 of 66 PageID #: 7095



         27.      Defendant admits that the documents cited in Paragraph 27 recite the text as

  quoted. Defendant otherwise denies the allegations in Paragraph 27.

         28.      Defendant admits that Magellan utilizes certain automated equipment with its

  butane blending systems. Defendant otherwise denies the allegations in Paragraph 28.

         29.      Defendant admits that Madeleine McLean stated in her declaration of November

  21, 2017 the text as quoted in Paragraph 29. Defendant otherwise denies the allegations in

  Paragraph 29.

         30.      Defendant admits Magellan stores butane at certain of its facilities for blending

  into gasoline. Defendant otherwise denies the allegations in Paragraph 30.

         31.      Defendant admits that Magellan posted a job opening for an Automated

  Instrument Technician located in Tulsa, OK or Atlanta, GA, with job responsibilities, including

  as quoted in Paragraph 31. Defendant otherwise denies the allegations in Paragraph 31.

         32.      Defendant admits to producing documents in this litigation, with confidentiality

  restrictions in accordance with the Protective Order (D.I. 92). Defendant also admits that some

  of the produced documents reference blending equipment, including flow controllers, PLCs,

  processors, injection pumps, flow control valves, and vapor pressure analyzers. Defendant

  otherwise denies the allegations in Paragraph 32.

         33.      Denied.

                                           COUNT I
                           INFRINGEMENT OF U.S. PATENT NO. 9,494,948
                  (Defendants’ Powder Springs System and Magellan’s Blending Systems)

         34.       Defendant repeats its responses to Paragraphs 1 through 33.

         35.       Defendant admits that the U.S. Patent No. 9,494,948 (“the ’948 patent”), issued

  on November 15, 2016, bears the title “Versatile Systems for Continuous In-Line Blending of


                                                   6
   
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 7 of 66 PageID #: 7096



  Butane and Petroleum” and identifies Larry D. Mattingly and Steven M. Vanderbur as the

  inventors. Defendant also admits that a copy of the ’948 patent was attached as Exhibit 4 to the

  Second Amended Complaint. Defendant otherwise denies the allegations in Paragraph 35.

         36.      Defendant is without knowledge as to the allegations of Paragraph 36, and on

  that basis, denies the same.

         Powder Springs System

         37.      Denied.

         38.      Admitted.

         39.      Defendant admits that Powder Springs has made, used, and/or is using systems at

  the Atlanta Junction facility to blend butane and gasoline. Defendant also admits that gasoline

  and butane have vapor pressures. To the extent Paragraph 39 of the Second Amended Complaint

  implicates a legal conclusion, no further response is required. Defendant denies having infringed

  any valid claim of the ’948 patent.

         40.      Defendant admits that paragraph 3 on page 2 of Colonial’s Answer and

  Affirmative Defenses in the litigation George E. Warren Corporation v. Colonial Pipeline

  Company, No. 2:17-cv-01205-KM-JBC (D.N.J. July 31, 2017), ECF No. 24 (“GEW litigation”)

  stated the text as quoted in Paragraph 40. Defendant otherwise denies the allegations in

  Paragraph 40.

         41.      Defendant admits page 4 of the Special Land Use Permit application (“SLUP

  application”) for the Powder Springs facility recites the text as quoted in Paragraph 41.

  Defendant otherwise denies the allegations in Paragraph 41.  To the extent that Paragraph 41

  implicates a legal conclusion, no further response is required.

         42.      The allegation in Paragraph 42 states a legal conclusion to which no response is

  required. Defendant denies having infringed any valid claim of the ’948 patent.
                                                   7
   
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 8 of 66 PageID #: 7097



         43.     Admitted.

         44.     Defendant admits that certain of Defendant’s butane blending systems include

  butane tanks. To the extent that Paragraph 44 implicates a legal conclusion, no further response

  is required. Defendant denies having infringed any valid claim of the ’948 patent.

         45.     Defendant admits that page 12 of the SLUP application for the Powder Springs

  facility recites the language as quoted in Paragraph 45. To the extent that Paragraph 45

  implicates a legal conclusion, no further response is required. Defendant otherwise denies the

  allegations in Paragraph 45.

         46.     Defendant admits that page 2 of the RMP for the Powder Springs facility recites

  the text as quoted in Paragraph 46. Defendant otherwise denies the allegations in Paragraph 46.

         47.     Defendant admits that U.S. Patent No. 9,080,111 (“the ’111 patent”) is assigned

  to Magellan. Defendant admits that Sunoco attached a copy of the ’111 patent as Exhibit 7.

  Defendant admits that the ’111 patent at 8:25-31 recites the language as quoted in Paragraph 47.

  Defendant otherwise denies the allegations in Paragraph 47.  To the extent that Paragraph 47

  implicates a legal conclusion, no further response is required.

         48.     Defendant denies that the images in Paragraph 48 are complete and accurate

  depictions of the Powder Springs facility as of the date of the depictions. Defendant admits the

  Powder Springs facility contains structures used to store butane. To the extent Paragraph 48

  implicates a legal conclusion, no further response is required. Defendant otherwise denies the

  allegations in Paragraph 48

         49.     The allegation in Paragraph 49 states a legal conclusion, to which no response is

  required. Defendant denies having infringed any valid claim of the ’948 patent.

         50.     Admitted.



                                                   8
   
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 9 of 66 PageID #: 7098



         51.     Defendant admits that its butane blending systems involve discharging butane into

  gasoline. To the extent that Paragraph 51 implicates a legal conclusion, no further response is

  required. Defendant denies having infringed any valid claim of the ’948 patent.

         52.     Defendant admits that paragraph 3 on page 2 of Colonial’s Answer and

  Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 52.

  Defendant otherwise denies the allegations in Paragraph 52. To the extent that Paragraph 52

  implicates a legal conclusion, no further response is required.

         53.     Defendant admits that page 12 of the SLUP application for the Powder Springs

  facility recites the text as quoted in Paragraph 53. Defendant otherwise denies the allegations in

  Paragraph 53. To the extent that Paragraph 53 implicates a legal conclusion, no further response

  is required.

         54.     Defendant admits that page 2 of the RMP from the Powder Springs facility recites

  the language quoted in paragraph 54. Defendant otherwise denies the allegations in Paragraph

  54. To the extent that Paragraph 54 implicates a legal conclusion, no further response is required.

         55.     Defendant admits that the Magellan ’111 patent, at 8:25-45, recites the text as

  quoted in Paragraph 55. Defendant otherwise denies the allegations in Paragraph 55.  To the

  extent that Paragraph 55 implicates a legal conclusion, no further response is required.

         56.     Defendant denies that the images in Paragraph 56 are complete and accurate

  depictions of the Powder Springs facility as of the dates of the depictions. To the extent that

  Paragraph 56 implicates a legal conclusion, no further response is required.

         57.     Defendant denies that the images in Paragraph 57 are complete and accurate

  depictions of the Powder Springs facility. To the extent that Paragraph 57 implicates a legal

  conclusion, no response is required.



                                                   9
   
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 10 of 66 PageID #: 7099



          58.     The allegation in Paragraph 58 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’948 patent.

          59.     Admitted.

          60.     Defendant admits that certain of Defendant’s butane blending systems include

   vapor pressure analyzers connected to a pipe. Defendant admits that in certain of Defendant’s

   butane blending systems, the vapor pressure analyzer connected to the pipe is configured to

   determine the vapor pressure of the blend of gasoline and butane. To the extent Paragraph 60

   implicates a legal conclusion, no further response is required. Defendant denies having infringed

   any valid claim of the ’948 patent.

          61.     Defendant admits that Magellan’s butane blending systems include vapor pressure

   analyzers. Defendant admits that the vapor pressure analyzers are configured to transmit vapor

   pressure to a processor. To the extent Paragraph 61 implicates a legal conclusion, no further

   response is required. Defendant denies having infringed any valid claim of the ’948 patent.

          62.     Defendant admits that paragraph 25 on page 18 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 62.

   Defendant otherwise denies the allegations in Paragraph 62.  To the extent that Paragraph 62

   implicates a legal conclusion, no further response is required.

          63.     Defendant admits that paragraph 6 on pages 12-13 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 63.

   Defendant otherwise denies the allegations in Paragraph 63.  To the extent that Paragraph 63

   implicates a legal conclusion, no further response is required.

          64.     Defendant admits that paragraph 26 on page 6 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 64.



                                                   10
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 11 of 66 PageID #: 7100



   Defendant otherwise denies the allegations in Paragraph 64.  To the extent that Paragraph 64

   implicates a legal conclusion, no further response is required.

          65.     Defendant admits that page 4 of the SLUP application for the Powder Springs

   facility recites the text as quoted in Paragraph 65. Defendant otherwise denies the allegations in

   Paragraph 65.  To the extent that Paragraph 65 implicates a legal conclusion, no further response

   is required.

          66.     Defendant admits that the Magellan ’111 patent, at 8:25-41, recites the text as

   quoted in Paragraph 66. Defendant otherwise denies the allegations in Paragraph 66.  To the

   extent that Paragraph 66 implicates a legal conclusion, no further response is required.

          67.     Defendant denies that the images in Paragraph 67 are complete and accurate

   depictions of the Powder Springs facility as of the date of the depictions. To the extent that

   Paragraph 67 implicates a legal conclusion, no further response is required.

          68.     The allegation in Paragraph 68 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’948 patent.

          69.     Admitted.

          70.     Defendant admits that certain of Defendant’s butane blending systems include a

   programmable logic controller, and that the programmable logic controller controls the flow of

   butane into gasoline. To the extent Paragraph 70 implicates a legal conclusion, no further

   response is required. Defendant denies having infringed any valid claim of the ’948 patent.

          71.     Defendant admits that page 12 of the SLUP application for the Powder Springs

   facility recites the language as quoted in Paragraph 71. Defendant otherwise denies the

   allegations in Paragraph 71. To the extent that Paragraph 71 implicates a legal conclusion, no

   further response is required.



                                                   11
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 12 of 66 PageID #: 7101



          72.     Defendant admits that page 2 of the RMP for the Powder Springs facility recites

   the text as quoted in Paragraph 72. Defendant otherwise denies the allegations in Paragraph 72.  

   To the extent that Paragraph 72 implicates a legal conclusion, no further response is required.

          73.     Defendant admits that the Magellan ’111 patent, at 8:25-45, recites the text as

   quoted in Paragraph 73. Defendant otherwise denies the allegations in Paragraph 73.  To the

   extent that Paragraph 73 implicates a legal conclusion, no further response is required.

          74.     The allegation in Paragraph 74 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’948 patent.

          75.     Admitted.

          76.     Defendant admits that certain of Defendant’s butane blending systems include a

   processor and/or a programmable logic controller. In certain of Defendant’s butane blending

   systems, a processor is programmed to receive a vapor pressure from a vapor pressure analyzer

   and determine the amount of butane to inject based on a programmed volatility limit. In certain

   of Defendant’s butane blending systems, a processor sends a signal to a PLC to control the

   butane injection. To the extent that Paragraph 76 implicates a legal conclusion, no further

   response is required. Defendant denies having infringed any valid claim of the ’948 patent.

          77.     Defendant admits that certain of Defendant’s butane blending systems include a

   programmable logic controller and/or a processor. In certain of Defendant’s butane blending

   systems, a PLC is configured to adjust the flow of butane into the gasoline based on a signal

   from a processor. To the extent that Paragraph 77 implicates a legal conclusion, no response is

   required.

          78.     Defendant admits that paragraph 25 on page 18 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 78.



                                                   12
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 13 of 66 PageID #: 7102



   Defendant otherwise denies the allegations in Paragraph 78.  To the extent that Paragraph 78

   implicates a legal conclusion, no further response is required.

          79.     Defendant admits that paragraph 6 on pages 12-13 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 79.

   Defendant otherwise denies the allegations in Paragraph 79.  To the extent that Paragraph 79

   implicates a legal conclusion, no further response is required.

          80.     Defendant admits that paragraph 26 on page 6 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 80.

   Defendant otherwise denies the allegations in Paragraph 80.  To the extent that Paragraph 80

   implicates a legal conclusion, no further response is required.

          81.     Defendant admits that page 4 of the SLUP application for the Powder Springs

   facility recites the text as quoted in Paragraph 81. Defendant otherwise denies the allegations in

   Paragraph 81.  To the extent that Paragraph 81 implicates a legal conclusion, no further response

   is required.

          82.     Defendant admits that the Magellan ’111 patent, at 8:25-45, recites the text as

   quoted in Paragraph 82. Defendant otherwise denies the allegations in Paragraph 82.  To the

   extent that Paragraph 82 implicates a legal conclusion, no further response is required.

          83.     The allegation in Paragraph 83 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’948 patent.

          84.     Denied.

          85.     Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since August 2007.




                                                   13
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 14 of 66 PageID #: 7103



   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   85. To the extent Paragraph 85 implicates a legal conclusion, no further response is required.

          86.     Defendant admits that the ’302 patent, the ’629 patent, the ’671 patent, and U.S.

   Patent Publication No. 2010/0084047 A1 (now the ’951 patent) are cited on the face of the

   Magellan ’111 patent. Defendant also admits that Magellan has had knowledge of the ’302

   patent since 2013. Except as specifically admitted, Defendant denies the remainder of the

   allegations in Paragraph 86. To the extent Paragraph 86 implicates a legal conclusion, no

   response is required.

          87.     Defendant admits that in 2014 the Examiner rejected various claims of the

   Magellan ’111 patent as anticipated and/or rendered obvious by the ’671 patent (U.S. Patent

   Publication No. 2006/0278304 A1). Except as specifically admitted, Defendant denies the

   remainder of the allegations in Paragraph 87. To the extent Paragraph 87 implicates a legal

   conclusion, no response is required.

          88.     Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since May 2015.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   88. To the extent Paragraph 88 implicates a legal conclusion, no response is required.

          89.     Defendant lacks knowledge or information sufficient to form a belief about the

   truth of the allegations in paragraph 89, and they are therefore denied.

          90.     Defendant admits that the ’948 patent is part of the same patent family as the

   ’302, ’629, ’671 and ’951 patents. Defendant otherwise denies the allegations in Paragraph 90.

          91.     Defendant admits to having knowledge of the ’948 patent since the date

   Defendant was served with the Complaint (October 6, 2017). Except as specifically admitted,



                                                   14
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 15 of 66 PageID #: 7104



   Defendant denies the remaining allegations in Paragraph 91. To the extent Paragraph 91

   implicates a legal conclusion, no response is required.

             92.    Defendant admits that Defendant produces, uses, sells, and/or offers to sell

   gasoline blended with butane, and/or produces or uses systems or methods for the blending of

   butane and gasoline. Defendant admits that documents have been produced in this litigation,

   with confidentiality restrictions in accordance with the Protective Order (D.I. 92). Except as

   specifically admitted, Defendant denies the remaining allegations in Paragraph 92. To the extent

   Paragraph 92 implicates a legal conclusion, no response is required.

             93.    Denied.

             94.    Denied.

             Magellan’s Blending System

             95.    Denied.

             96.    Admitted.

             97.    Defendant admits that Magellan has made, used, and/or is using systems to blend

   butane with gasoline. Defendant also admits that gasoline and butane have vapor pressures. To

   the extent Paragraph 97 of the Second Amendment Complaint implicates a legal conclusion, no

   further response is required. Defendant denies having infringed any valid claim of the ’948

   patent.

             98.    The allegation in Paragraph 98 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’948 patent.

             99.    Admitted.

             100.   Defendant admits that certain of Magellan’s butane blending systems include

   butane tanks. To the extent that Paragraph 100 implicates a legal conclusion, no further response

   is required.
                                                     15
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 16 of 66 PageID #: 7105



          101.    Defendant admits that the RMP for the East Houston Terminal recites the text as

   quoted in Paragraph 101. Defendant otherwise denies the allegations in Paragraph 101.  To the

   extent that Paragraph 101 implicates a legal conclusion, no further response is required.

          102.    Defendant admits that the Magellan ’111 patent, at 8:25-31, recites the text as

   quoted in Paragraph 102. Defendant otherwise denies the allegations in Paragraph 102.  To the

   extent that Paragraph 102 implicates a legal conclusion, no further response is required.

          103.    Defendant denies that the images in Paragraph 103 are complete and accurate

   depictions of the East Houston facility. Defendant admits that the East Houston facility contains

   structures used to store butane. To the extent that Paragraph 103 implicates a legal conclusion,

   no further response is required.

          104.    The allegation in Paragraph 104 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’948 patent.

          105.    Admitted.

          106.    Defendant admits that Magellan’s butane blending systems discharge butane into

   gasoline. To the extent Paragraph 106 implicates a legal conclusion, no further response is

   required. Defendant denies having infringed any valid claim of the ’948 patent.

          107.    Defendant admits that the RMP for the East Houston Terminal recites the text as

   quoted in Paragraph 107. Defendant otherwise denies the allegations in Paragraph 107. To the

   extent that Paragraph 107 implicates a legal conclusion, no further response is required.

          108.    Defendant admits that the Magellan ’111 patent, at 8:25-31, recites the text as

   quoted in Paragraph 108. Defendant otherwise denies the allegations in Paragraph 108. To the

   extent that Paragraph 108 implicates a legal conclusion, no further response is required.




                                                   16
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 17 of 66 PageID #: 7106



          109.    Defendant denies that the images in Paragraph 109 are complete and accurate

   depictions of the East Houston facility. To the extent Paragraph 109 implicates a legal

   conclusion, no further response is required.

          110.    The allegation in Paragraph 110 is a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’948 patent.

          111.    Admitted.

          112.    Defendant admits that certain of Magellan’s butane blending systems include

   vapor pressure analyzers connected to a pipe and processors. Defendant admits that in certain of

   Magellan’s butane blending systems, the vapor pressure analyzer connected to the pipe is

   configured to determine the vapor pressure of the blend of gasoline and butane, and is capable of

   transmitting that vapor pressure to a processor. To the extent Paragraph 112 states a legal

   conclusion, no further response is required. Defendant denies having infringed any valid claim

   of the ’948 patent.

          113.    Defendant admits that Magellan utilizes automated equipment with its butane

   blending systems, including vapor pressure analyzers and processors. Defendant also admits to

   producing documents in this litigation, with confidentiality restrictions in accordance with the

   Protective Order (D.I. 92). To the extent Paragraph 113 states a legal conclusion, no further

   response is required.

          114.    Defendant admits that the Magellan ’111 patent, at 8:25-41, recites the text as

   quoted in Paragraph 114. Defendant otherwise denies the allegations in Paragraph 114. To the

   extent Paragraph 114 states a legal conclusion, no further response is required.

          115.    The allegation in Paragraph 115 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’948 patent.



                                                   17
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 18 of 66 PageID #: 7107



          116.    Admitted.

          117.    Defendant admits that certain of Magellan’s butane blending systems include a

   programmable logic controller, and that the programmable logic controller controls the flow of

   butane into gasoline. To the extent Paragraph 117 states a legal conclusion, no further response

   is required. Defendant denies having infringed any valid claim of the ’948 patent.

          118.    Defendant admits that certain of Magellan’s butane blending systems include

   programmable logic controllers, and that programmable logic controllers control the flow of

   butane into gasoline. Defendant admits that documents have been produced in this litigation,

   with confidentiality restrictions in accordance with the Protective Order (D.I. 92). To the extent

   that Paragraph 118 states a legal conclusion, no further response is required.

          119.    Defendant admits that the RMP for the East Houston Terminal recites the text as

   quoted in Paragraph 119. Defendant otherwise denies the allegations in Paragraph 119. To the

   extent that Paragraph 119 states a legal conclusion, no further response is required.

          120.    Defendant admits that the Magellan ’111 patent, at 8:25-45, recites the text as

   quoted in Paragraph 120. Defendant otherwise denies the allegations in Paragraph 120. To the

   extent that Paragraph 120 states a legal conclusion, no further response is required.

          121.    The allegation of Paragraph 121 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’948 patent.

          122.    Admitted.

          123.    Defendant admits that certain of Magellan’s butane blending systems include a

   processor and/or a programmable logic controller. In certain of Magellan’s butane blending

   systems, a processor is programmed to receive a vapor pressure from a vapor pressure analyzer

   and determine the amount of butane to inject based on a programmed volatility limit. In certain



                                                   18
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 19 of 66 PageID #: 7108



   of Magellan’s butane blending systems, a processor sends a signal to a PLC to control the butane

   injection. To the extent that Paragraph 123 states a legal conclusion, no further response is

   required. Defendant denies having infringed any valid claim of the ’948 patent.

          124.    Defendant admits that certain of Magellan’s butane blending systems include

   processors and programmable logic controllers. Defendant admits that Magellan’s butane

   blending systems inject butane into gasoline. In certain of Magellan’s butane blending systems,

   a PLC is configured to adjust the flow of butane into the gasoline based on a signal from a

   processor. Defendant also admits that documents have been produced in this litigation, with

   confidentiality restrictions in accordance with the Protective Order (D.I. 92). To the extent that

   Paragraph 124 implicates a legal conclusion, no further response is required.

          125.    Defendant admits that the Magellan ’111 patent, at 8:25-45, recites the text as

   quoted in Paragraph 125. Defendant otherwise denies the allegations in Paragraph 125. To the

   extent that Paragraph 125 states a legal conclusion, no further response is required.

          126.    The allegation of Paragraph 126 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’948 patent.

          127.    Denied.

          128.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since August 2007.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   128. To the extent Paragraph 128 implicates a legal conclusion, no further response is required.

          129.    Defendant admits that the ’302, ’629, ’671, and U.S. Patent Publication No.

   2010/0084047 A1 (now the ’951 patent) are cited on the face of the Magellan ’111 patent.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since 2013. Except



                                                   19
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 20 of 66 PageID #: 7109



   as specifically admitted, Defendant denies the remainder of the allegations in Paragraph 129. To

   the extent Paragraph 129 states a legal conclusion, no further response is required.

          130.    Defendant admits that in 2014, the Examiner rejected various claims of the

   Magellan ’111 patent as anticipated and/or rendered obvious by the ’671 patent (U.S. Patent

   Publication No. 2006/0278304 A1). Except as specifically admitted, Defendant denies the

   remainder of the allegations of Paragraph 130. To the extent Paragraph 130 states a legal

   conclusion, no further response is required.

          131.    Defendant admits that Magellan had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since May 2015.

   Except as specifically admitted, Defendant denies the remainder of the allegations of Paragraph

   131. To the extent Paragraph 131 states a legal conclusion, no further response is required.

          132.    Defendant admits that the ’948 patent is part of the same patent family as the

   ’302, ’629, ’671, and ’951 patents. Defendant otherwise denies the allegations in Paragraph 132.

          133.    Defendant admits to having knowledge of the ’948 patent since the date

   Defendant was served with the Complaint (October 6, 2017). Except as specifically admitted,

   Defendant denies the remaining allegations in Paragraph 133. To the extent Paragraph 133

   implicates a legal conclusion, no further response is required.

          134.    Defendant admits that Defendant produces, uses, sells, and/or offers to sell

   gasoline blended with butane, and/or makes or uses systems or methods for blending butane and

   gasoline. Defendant admits that documents have been produced in this litigation with

   confidentiality restrictions in accordance with the Protective Order (D.I. 92). Except as

   specifically admitted, Defendant denies the remaining allegations in Paragraph 134. To the

   extent Paragraph 124 implicates a legal conclusion, no further response is required.



                                                   20
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 21 of 66 PageID #: 7110



          135.    Denied.

          136.    Denied.

                                          COUNT II
                            INFRINGEMENT OF U.S. PATENT NO. 9,606,548
                   (Defendants’ Powder Springs System and Magellan’s Blending Systems)

          137.    Defendant repeats its responses to Paragraphs 1 through 136.

          138.    Defendant admits that U.S. Patent No. 9,606,548 (“the ’548 patent”), issued on

   March 28, 2017, bears the title “Versatile Systems for Continuous In-Line Blending of Butane

   and Petroleum” and identifies Larry D. Mattingly and Steven M. Vanderbur as the inventors.

   Defendant also admits that a copy of the ’548 patent was attached as Exhibit 9 to the Second

   Amended Complaint. Defendant otherwise denies the allegations in Paragraph 138.

          139.    Defendant is without knowledge as to the allegations of Paragraph 139, and on

   that basis, denies the same.

          Powder Springs System

          140.    Denied.

          141.    Admitted.

          142.    Defendant admits that Powder Springs blends butane with gasoline at Colonial’s

   Atlanta Junction facility. Defendant admits that the gasoline stream has a gasoline flow rate. To

   the extent Paragraph 142 implicates a legal conclusion, no further response is required.

          143.    Defendant admits that paragraph 3 on page 2 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 143.

   Defendant otherwise denies the allegations in Paragraph 143. To the extent that Paragraph 143

   states a legal conclusion, no further response is required.




                                                    21
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 22 of 66 PageID #: 7111



          144.    Defendant admits that page 4 of the SLUP application for the Powder Springs

   facility recites the text as quoted in Paragraph 144.  Defendant otherwise denies the allegations in

   Paragraph 144. To the extent that Paragraph 144 states a legal conclusion, no further response is

   required.

          145.    The allegation in Paragraph 145 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’548 patent.

          146.    Admitted.

          147.    Defendant admits that certain of Defendant’s butane blending systems inject

   butane into a gasoline stream. To the extent Paragraph 147 implicates a legal conclusion, no

   further response is required.

          148.    Defendant admits that paragraph 3 on page 2 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 148.  

   Defendant otherwise denies the allegations in Paragraph 148. To the extent that Paragraph 148

   states a legal conclusion, no further response is required.

          149.    Defendant admits that page 12 of the SLUP application for the Powder Springs

   facility recites the text as quoted in Paragraph 149.  Defendant otherwise denies the allegations in

   Paragraph 149. To the extent that Paragraph 149 states a legal conclusion, no further response is

   required.

          150.    Defendant admits that the RMP from the Powder Springs facility recites the text

   as quoted in Paragraph 150.  Defendant otherwise denies the allegations in Paragraph 150. To

   the extent that Paragraph 150 states a legal conclusion, no further response is required.




                                                    22
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 23 of 66 PageID #: 7112



          151.    Defendant admits that the Magellan ’111 patent, at 8:25-39, recites the text as

   quoted in Paragraph 151.  Defendant otherwise denies the allegations in Paragraph 151. To the

   extent that Paragraph 143 states a legal conclusion, no further response is required.

          152.    Defendant denies that the images in Paragraph 152 are complete and accurate

   depictions of the Powder Springs facility. Defendant admits that the Powder Springs facility

   contains structures used to store butane. To the extent that Paragraph 152 implicates a legal

   conclusion, no further response is required.

          153.    Defendant denies that the images in Paragraph 153 are complete and accurate

   depictions of the Powder Springs facility. To the extent that Paragraph 153 implicates a legal

   conclusion, no further response is required.

          154.    The allegation of Paragraph 154 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’548 patent.

          155.    Admitted.

          156.    Defendant admits that certain of Defendant’s butane blending systems include a

   volatility measurement device, and the volatility measurement device is in communication with a

   gasoline stream and is configured to output a volatility measurement. To the extent that

   Paragraph 156 implicates a legal conclusion, no further response is required.

          157.    Defendant admits that paragraph 25 on page 18 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 157.  

   Defendant otherwise denies the allegations in Paragraph 157. To the extent that Paragraph 157

   states a legal conclusion, no further response is required.

          158.    Defendant admits that paragraph 6 on pages 12-13 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 158.



                                                    23
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 24 of 66 PageID #: 7113



   Defendant otherwise denies the allegations in Paragraph 158. To the extent that Paragraph 158

   states a legal conclusion, no further response is required.

          159.    Defendant admits that paragraph 26 on page 6 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 159.  

   Defendant otherwise denies the allegations in Paragraph 159. To the extent that Paragraph 159

   states a legal conclusion, no further response is required.

          160.    Defendant admits that page 4 of the SLUP application for the Powder Springs

   facility recites the text as quoted in Paragraph 160.  Defendant otherwise denies the allegations in

   Paragraph 160. To the extent that Paragraph 160 states a legal conclusion, no further response is

   required.

          161.    Defendant admits that the Magellan ’111 patent, at 8:25-41, recites the text as

   quoted in Paragraph 161.  Defendant otherwise denies the allegations in Paragraph 161. To the

   extent that Paragraph 161 states a legal conclusion, no further response is required.

          162.    Defendant denies that the images in Paragraph 162 are complete and accurate

   depictions of the Powder Springs facility. To the extent Paragraph 162 implicates legal

   conclusions, no response is required.

          163.    The allegation in Paragraph 163 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’548 patent.

          164.    Admitted.

          165.    Defendant admits that certain of Defendant’s butane blending systems include

   processors and volatility measurement devices for controlling the injection of butane into

   gasoline. To the extent Paragraph 165 implicates a legal conclusion, no response is required.




                                                    24
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 25 of 66 PageID #: 7114



          166.    Defendant admits that Defendant’s butane blending systems include a processor

   to assist with control on the blending process. Defendant admits that the processor is configured

   to receive a volatility measurement and adjust the amount of butane injected into the gasoline

   stream. To the extent Paragraph 166 implicates a legal conclusion, no response is required.

          167.    Defendant admits that paragraph 25 on page 18 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 167.  

   Defendant otherwise denies the allegations in Paragraph 167. To the extent that Paragraph 167

   states a legal conclusion, no further response is required.

          168.    Defendant admits that paragraph 6 on pages 12-13 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 168.

   Defendant otherwise denies the allegations in Paragraph 168. To the extent that Paragraph 168

   states a legal conclusion, no further response is required.

          169.    Defendant admits that paragraph 26 on page 6 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 169.  

   Defendant otherwise denies the allegations in Paragraph 169. To the extent that Paragraph 169

   states a legal conclusion, no further response is required.

          170.    Defendant admits that page 4 of the SLUP application for the Powder Springs

   facility recites the text as quoted in Paragraph 170.  Defendant otherwise denies the allegations in

   Paragraph 170. To the extent that Paragraph 170 states a legal conclusion, no further response is

   required.

          171.    Defendant admits that the Magellan ’111 patent, at 8:25-45, recites the text as

   quoted in Paragraph 171.  Defendant otherwise denies the allegations in Paragraph 171. To the

   extent that Paragraph 171 states a legal conclusion, no further response is required.



                                                    25
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 26 of 66 PageID #: 7115



          172.    The allegation in Paragraph 172 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’548 patent.

          173.    Admitted.

          174.    Defendant admits that Magellan’s butane blending systems blend butane with

   gasoline. To the extent Paragraph 174 implicates legal conclusions, no further response is

   required.

          175.    Defendant admits that paragraph 25 on page 18 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 175.  

   Defendant otherwise denies the allegations in Paragraph 175. To the extent that Paragraph 175

   states a legal conclusion, no further response is required.

          176.    Defendant admits that paragraph 6 on pages 12-13 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 176.

   Defendant otherwise denies the allegations in Paragraph 176. To the extent that Paragraph 176

   states a legal conclusion, no further response is required.

          177.    Defendant admits that page 4 of the SLUP application for the Powder Springs

   facility recites the text as quoted in Paragraph 177.  Defendant otherwise denies the allegations in

   Paragraph 177. To the extent that Paragraph 177 states a legal conclusion, no further response is

   required.

          178.    The allegation in Paragraph 178 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’548 patent.

          179.    Denied.

          180.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since August 2007.



                                                    26
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 27 of 66 PageID #: 7116



   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   180. To the extent Paragraph 180 implicates a legal conclusion, no further response is required.

          181.    Defendant admits that the ’302 patent, the ’629 patent, the ’671 patent, and U.S.

   Patent Publication No. 2010/0084047 A1 (now the ’951 patent) are cited on the face of the

   Magellan ’111 patent. Defendant also admits that Magellan has had knowledge of the ’302

   patent since 2013. Except as specifically admitted, Defendant denies the remainder of the

   allegations in Paragraph 181. To the extent Paragraph 181 implicates a legal conclusion, no

   further response is required.

          182.    Defendant admits that in 2014 the Examiner rejected various claims of the

   Magellan ’111 patent as anticipated and/or rendered obvious by the ’671 patent (U.S. Patent

   Publication No. 2006/0278304 A1). Except as specifically admitted, Defendant denies the

   remainder of the allegations in Paragraph 182. To the extent that Paragraph 182 implicates a

   legal conclusion, no further response is required.

          183.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since May 2015.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   183. To the extent Paragraph 183 implicates a legal conclusion, no further response is required.

          184.    Defendant admits that Sunoco made various presentations to Colonial in 2013.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   184. To the extent Paragraph 184 implicates a legal conclusion, no further response is required.

          185.    Defendant admits that the ’548 patent is part of the same patent family as the

   ’302, ’629, ’671 and ’951 patents. Defendant otherwise denies the allegations in Paragraph 185.




                                                   27
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 28 of 66 PageID #: 7117



          186.    Defendant admits to having knowledge of the ’548 patent since the date

   Defendant was served with the Complaint (October 6, 2017). Except as specifically admitted,

   Defendant denies the remaining allegations in Paragraph 186. To the extent Paragraph 186

   implicates a legal conclusion, no further response is required.

          187.    Defendant admits that Defendant produces, uses, sells, and/or offers to sell

   gasoline blended with butane and/or makes or uses systems or methods for the blending of

   butane and gasoline. Defendant also admits that documents have been produced in this litigation

   with confidentiality restrictions in accordance with the Protective Order (D.I. 92). Except as

   specifically admitted, Defendant denies the remaining allegations in Paragraph 187. To the

   extent that Paragraph 187 implicates a legal conclusion, no further response is required.

          188.    Denied.

          189.    Denied.

          Magellan’s Blending Systems

          190.     Denied.

          191.     Admitted.

          192.    Defendant admits that Magellan uses systems for blending butane with a gasoline

   stream. Defendant admits that the gasoline stream has a gasoline flow rate. To the extent that

   Paragraph 192 implicates a legal conclusion, no further response is required.

          193.    The allegation of Paragraph 193 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’548 patent.

          194.    Admitted.

          195.    Defendant admits that certain of Magellan’s butane blending systems inject

   butane into a gasoline stream. To the extent Paragraph 195 implicates a legal conclusion, no

   further response is required.
                                                   28
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 29 of 66 PageID #: 7118



          196.    The allegation of Paragraph 196 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’548 patent.

          197.    Admitted.

          198.    Defendant admits that certain of Magellan’s butane blending systems include a

   volatility measurement device, and the volatility measurement device is in communication with a

   gasoline stream and is configured to output a volatility measurement. To the extent Paragraph

   198 implicates a legal conclusion, no further response is required.

          199.    The allegation of Paragraph 199 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’548 patent.

          200.    Admitted.

          201.    Defendant admits that certain of Magellan’s butane blending systems include

   processors and volatility measurement devices and blend butane with gasoline based on volatility

   measurements. Defendant admits that the processor is configured to receive a volatility

   measurement and adjust the amount of butane injected into the gasoline stream. To the extent

   Paragraph 201 implicates a legal conclusion, no further response is required.

          202.    The allegation of Paragraph 202 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’548 patent.

          203.    Denied.

          204.    Defendant admits Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since August 2007.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   204. To the extent Paragraph 204 implicates a legal conclusion, no further response is required.




                                                   29
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 30 of 66 PageID #: 7119



          205.    Defendant admits that the ’302 patent, the ’629 patent, the ’671 patent, and U.S.

   Patent Publication No. 2010/0084047 A1 (now the ’951 patent) are cited on the face of the

   Magellan ’111 patent. Defendant also admits that Magellan has had knowledge of the ’302

   patent since 2013. Except as specifically admitted, Defendant denies the remainder of the

   allegations in Paragraph 204. To the extent Paragraph 204 implicates a legal conclusion, no

   further response is required.

          206.    Defendant admits that in 2014 the Examiner rejected various claims of the

   Magellan ’111 patent as anticipated and/or rendered obvious by the ’671 patent (U.S. Patent

   Publication No. 2006/0278304 A1). Except as specifically admitted, Defendant denies the

   remainder of the allegations in Paragraph 206. To the extent Paragraph 206 implicates a legal

   conclusion, no further response is required.

          207.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since May 2015.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   207. To the extent Paragraph 207 implicates a legal conclusion, no further response is required.

          208.    Defendant admits that the ’548 patent is part of the same patent family as the

   ’302, ’629, ’671 and ’951 patents. Defendant otherwise denies the allegations in Paragraph 208.

          209.    Defendant admits to having knowledge of the ’548 patent since the date

   Defendant was served with the Complaint (October 6, 2017). Except as specifically admitted,

   Defendant denies the remaining allegations in Paragraph 209. To the extent Paragraph 209

   implicates a legal conclusion, no further response is required.

          210.    Defendant admits that Defendant produces, uses, sells, and/or offers to sell

   gasoline blended with butane and/or makes or uses systems or methods for the blending of



                                                   30
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 31 of 66 PageID #: 7120



   butane and gasoline. Defendant also admits that documents have been produced in this litigation

   with confidentiality restrictions in accordance with the Protective Order (D.I. 92). Except as

   specifically admitted, Defendant denies the remaining allegations in Paragraph 210. To the

   extent that Paragraph 210 implicates a legal conclusion, no further response is required.

          211.    Denied.

          212.    Denied.

                                          COUNT III
                            INFRINGEMENT OF U.S. PATENT NO. 9,207,686
                 (Defendants’ Powder Springs System and Magellan’s Blending Systems)

          213.    Defendant repeats its responses to Paragraphs 1 through 212.

          214.    Defendant admits that U.S. Patent No. 9,207,686 (“the ’686 patent”) issued on

   December 8, 2015, bears the title “Versatile Systems for Continuous In-Line Blending of Butane

   and Petroleum,” and identifies Larry D. Mattingly and Steven M. Vanderbur as the inventors.

   Defendant also admits that a copy of the ’686 patent was attached as Exhibit 15 to the Second

   Amended Complaint. Defendant otherwise denies the allegations in Paragraph 214.

          215.    Defendant is without knowledge as to the allegations of Paragraph 215, and on

   that basis, denies the same.

          Powder Springs System

          216.    Denied.

          217.    Admitted.

          218.    Defendant admits that Powder Springs has made, used, and/or is using systems at

   the Atlanta Junction facility to blend butane and gasoline in-line. To the extent Paragraph 218

   implicates a legal conclusion, no further response is required.




                                                   31
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 32 of 66 PageID #: 7121



          219.    Defendant admits that paragraph 3 on page 2 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation stated the text as quoted in Paragraph 219.

   Defendant otherwise denies the allegations in Paragraph 219. To the extent that Paragraph 219

   states a legal conclusion, no further response is required.

          220.    The allegation in Paragraph 220 states a legal conclusion to which no response is

   required. Defendant denies having infringed any valid claim of the ’686 patent.

          221.    Admitted.

          222.    Defendant admits that certain of Magellan’s butane blending methods involve use

   of a stream of petroleum. Defendant admits that the petroleum stream has a petroleum vapor

   pressure and flow rate. To the extent Paragraph 222 implicates a legal conclusion, no further

   response is required.

          223.    Defendant admits that Magellan’s employee Nicholas Huff stated in a declaration

   the sentences quoted in Paragraph 223. Defendant otherwise denies the allegations in Paragraph

   223. To the extent that Paragraph 223 states a legal conclusion, no further response is required.

          224.    Defendant admits that paragraphs 5-7 on pages 12-13 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation stated the text as quoted in Paragraph 224.  

   Defendant otherwise denies the allegations in Paragraph 224. To the extent that Paragraph 224

   states a legal conclusion, no further response is required.

          225.    The allegation in Paragraph 225 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’686 patent.

          226.    Admitted.

          227.    Defendant admits that certain of Defendant’s butane blending methods involve

   use of a stream of butane. Defendant admits that the stream of butane has a butane vapor



                                                    32
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 33 of 66 PageID #: 7122



   pressure. To the extent Paragraph 227 implicates a legal conclusion, no further response is

   required.

          228.    Defendant admits that butane has a vapor pressure. To the extent Paragraph 228

   implicates a legal conclusion, no further response is required.

          229.    The allegation in Paragraph 229 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’686 patent.

          230.    Admitted.

          231.    Defendant admits that certain of Defendant’s butane blending methods include

   providing a target vapor pressure. To the extent Paragraph 231 implicates a legal conclusion, no

   further response is required.

          232.    Defendant admits that Magellan’s employee Nicholas Huff stated in a declaration

   the sentences quoted in Paragraph 232. Defendant otherwise denies the allegations in Paragraph

   232. To the extent that Paragraph 232 states a legal conclusion, no further response is required.

          233.    Defendant admits that in the Answering Brief in Opposition to Sunoco’s Motion

   for a Preliminary Injunction, Defendants made the statement quoted in Paragraph 233.

   Defendant otherwise denies the allegations in Paragraph 233. To the extent that Paragraph 233

   states a legal conclusion, no further response is required.

          234.    Defendant admits that certain of Defendant’s butane blending methods involve

   providing a target vapor pressure. To the extent Paragraph 234 implicates a legal conclusion, no

   further response is required.

          235.    The allegation in Paragraph 235 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’686 patent.

          236.    Admitted.



                                                    33
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 34 of 66 PageID #: 7123



          237.    Denied.

          238.    Defendant admits that Magellan’s employee Nicholas Huff stated in a declaration

   the sentences quoted in Paragraph 238. Defendant otherwise denies the allegations in Paragraph

   238. To the extent that Paragraph 238 states a legal conclusion, no further response is required.

          239.    Defendant admits that in the Answering Brief in Opposition to Sunoco’s Motion

   for a Preliminary Injunction, Defendants made the statement quoted in Paragraph 239.

   Defendant otherwise denies the allegations in Paragraph 239. To the extent that Paragraph 239

   states a legal conclusion, no further response is required.

          240.    Defendant admits that paragraph 6 on pages 12-13 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 240.

   Defendant otherwise denies the allegations in Paragraph 240. To the extent that Paragraph 240

   states a legal conclusion, no further response is required.

          241.    Defendant admits that documents have been produced in this litigation, with

   confidentiality restrictions in accordance with the Protective Order (D.I. 92). Defendant

   otherwise denies the allegations in Paragraph 241. To the extent Paragraph 241 states a legal

   conclusion, no response is required.

          242.    The allegation in Paragraph 242 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’686 patent.

          243.    Admitted.

          244.    Admitted.

          245.    Defendant admits that Magellan’s employee Nicholas Huff stated in a declaration

   the sentences quoted in Paragraph 245. Defendant otherwise denies the allegations in Paragraph

   245. To the extent that Paragraph 245 states a legal conclusion, no further response is required.



                                                    34
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 35 of 66 PageID #: 7124



          246.    Defendant admits that in the Answering Brief in Opposition to Sunoco’s Motion

   for a Preliminary Injunction, Defendant made the statement quoted in Paragraph 246. Defendant

   otherwise denies the allegations in Paragraph 246. To the extent that Paragraph 246 states a

   legal conclusion, no further response is required.

          247.    Defendant admits that paragraph 6 on pages 12-13 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 247.

   Defendant otherwise denies the allegations in Paragraph 247. To the extent that Paragraph 247

   states a legal conclusion, no further response is required.

          248.    Admitted.

          249.    The allegation in Paragraph 249 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’686 patent.

          250.    Denied.

          251.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since August 2007.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   251. To the extent Paragraph 251 implicates a legal conclusion, no further response is required.

          252.    Defendant admits that the ’302 patent; the ’629 patent; the ’671 patent; and U.S.

   Patent Publication No. 2010/0084047 A1 (now the ’951 patent) are cited on the face of the

   Magellan ’111 patent. Defendant also admits that Magellan has had knowledge of the ’302

   patent since 2013. Except as specifically admitted, Defendant denies the remainder of the

   allegations in Paragraph 252. To the extent Paragraph 252 implicates a legal conclusion, no

   response is required.




                                                    35
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 36 of 66 PageID #: 7125



          253.    Defendant admits that in 2014 the Examiner rejected various claims of the

   Magellan ’111 patent as anticipated and/or rendered obvious by the ’671 patent (U.S. Patent

   Publication No. 2006/0278304 A1). Except as specifically admitted, Defendant denies the

   remainder of the allegations in Paragraph 253. To the extent Paragraph 253 implicates a legal

   conclusion, no response is required.

          254.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since May 2015.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   254. To the extent Paragraph 254 implicates a legal conclusion, no response is required.

          255.    Defendant lacks knowledge or information sufficient to form a belief about the

   truth of the allegations in Paragraph 255 and they are therefore denied.

          256.    Defendant admits that the ’686 patent is part of the same family as the ’302, ’629,

   ’671, and ’951 patents. Defendant otherwise denies the allegations in Paragraph 256.

          257.    Defendant admits to having knowledge of the ’686 patent at least as of the date of

   the First Amended Complaint (August 2, 2018). Except as specifically admitted, Defendant

   denies the remaining allegations in Paragraph 257.

          258.    Denied.

          259.    Denied.

          260.    Denied.

          Magellan’s Blending Systems

          261.    Denied.

          262.    Defendant admits that the preamble of claim 16 recites “[a] method for in-line

   blending of gasoline and a volatility modifying agent.



                                                   36
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 37 of 66 PageID #: 7126



          263.    Defendant admits that Magellan has made, used, and/or is using systems to blend

   butane and gasoline in-line. To the extent Paragraph 263 implicates a legal conclusion, no

   further response is required.

          264.    The allegation in Paragraph 264 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’686 patent.

          265.    Admitted.

          266.    Defendant admits that certain of Magellan’s butane blending methods involve use

   of a stream of petroleum. Defendant admits that the petroleum stream has a petroleum vapor

   pressure and flow rate. To the extent Paragraph 266 implicates a legal conclusion, no further

   response is required.

          267.    Defendant admits that the RMP for the East Houston terminal recites the text as

   quoted in Paragraph 267. Defendant admits that the RMP for Chattanooga II Terminal and

   Greensboro II Terminal recites the text as quoted in Paragraph 267. Defendant otherwise denies

   the allegations in Paragraph 267. To the extent that Paragraph 267 states a legal conclusion, no

   further response is required.

          268.    Defendant admits that the Magellan ’111 patent, at 8:25-39, recites the text as

   quoted in Paragraph 268. Defendant otherwise denies the allegations in Paragraph 268. To the

   extent that Paragraph 268 implicates a legal conclusion, no further response is required.

          269.    The allegation in Paragraph 269 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’686 patent.

          270.    Admitted.




                                                   37
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 38 of 66 PageID #: 7127



          271.    Defendant admits that certain of Magellan’s butane blending methods involve use

   of a stream of butane. Defendant admits that the stream of butane has a butane vapor pressure.

   To the extent Paragraph 271 implicates a legal conclusion, no response is required.

          272.    The allegation in Paragraph 272 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’686 patent.

          273.    Admitted.

          274.    Defendant admits that certain of Magellan’s butane blending methods include

   providing a target vapor pressure. To the extent Paragraph 274 implicates a legal conclusion, no

   further response is required.

          275.    The allegation in Paragraph 275 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’686 patent.

          276.    Admitted.

          277.    Denied.

          278.    Defendant admits that certain of Magellan’s systems include processors.

   Defendant admits that documents have been produced in this litigation, with confidentiality

   restrictions in accordance with the Protective Order (D.I. 92). Defendant denies the remaining

   allegations in Paragraph 278. To the extent Paragraph 278 states a legal conclusion, no response

   is required.

          279.    Defendant admits that the Magellan ’111 patent, at 8:25-45, recites the text as

   quoted in Paragraph 279. Defendant otherwise denies the allegations in Paragraph 279. To the

   extent that Paragraph 279 states a legal conclusion, no further response is required.

          280.    The allegation in Paragraph 280 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’686 patent.



                                                   38
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 39 of 66 PageID #: 7128



          281.    Admitted.

          282.    Admitted.

          283.    Defendant admits that certain of Magellan’s systems include online analyzers.

   Defendant admits that in certain of Magellan’s systems, online analyzers measure the vapor

   pressure of the blended gasoline stream and transmit the vapor pressure to a processor.

   Defendant admits that documents have been produced in this litigation, with confidentiality

   restrictions in accordance with the Protective Order (D.I. 92). To the extent Paragraph 283

   implicates a legal conclusion, no response is required.

          284.    Defendant admits that the Magellan ’111 patent, at 8:25-41, recites the text as

   quoted in Paragraph 284. Defendant otherwise denies the allegations in Paragraph 284. To the

   extent Paragraph 284 implicates a legal conclusion, no further response is required.

          285.    The allegation in Paragraph 285 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’686 patent.

          286.    Denied.

          287.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since August 2007.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   287. To the extent Paragraph 287 implicates a legal conclusion, no further response is required.

          288.    Defendant admits that the ’302 patent; the ’629 patent; the ’671 patent; and U.S.

   Patent Publication No. 2010/0084047 A1 (now the ’951 patent) are cited on the face of the

   Magellan ’111 patent. Defendant also admits that Magellan has had knowledge of the ’302

   patent since 2013. Except as specifically admitted, Defendant denies the remainder of the




                                                   39
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 40 of 66 PageID #: 7129



   allegations in Paragraph 288. To the extent Paragraph 288 implicates a legal conclusion, no

   further response is required.

          289.    Defendant admits that in 2014 the Examiner rejected various claims of the

   Magellan ’111 patent as anticipated and/or rendered obvious by the ’671 patent (U.S. Patent

   Publication No. 2006/0278304 A1). Except as specifically admitted, Defendant denies the

   remainder of the allegations in Paragraph 289. To the extent Paragraph 289 implicates a legal

   conclusion, no response is required.

          290.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since May 2015.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   290. To the extent Paragraph 290 implicates a legal conclusion, no response is required.

          291.    Defendant admits that the ’686 patent is part of the same family as the ’302, ’629,

   ’671, and ’951 patents. Defendant otherwise denies the allegations in Paragraph 291.

          292.    Defendant admits to having knowledge of the ’686 patent since the date of the

   First Amended Complaint (August 2, 2018). Except as specifically admitted, Defendant denies

   the remaining allegations in Paragraph 292.

          293.    Denied.

          294.    Denied.

          295.    Denied.

                                        COUNT IV
                            INFRINGEMENT OF U.S. PATENT NO. 6,679,302
                                   (Magellan’s Blending Systems)

          296.    Defendant repeats its responses to Paragraphs 1 through 295.




                                                  40
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 41 of 66 PageID #: 7130



          297.    Defendant admits that U.S. Patent No. 6,679,302 (“the ’302 patent”) issued on

   January 20, 2004, bears the title “Method and System For Blending Gasoline and Butane At The

   Point Of Distribution,” and identifies Larry D. Mattingly and Steven M. Vanderbur as the

   inventors. Defendant also admits that a copy of the ’302 patent was attached as Exhibit 16 to the

   Second Amended Complaint. Defendant otherwise denies the allegations in Paragraph 297.

          298.    Defendant is without knowledge as to the allegations of Paragraph 298, and on

   that basis, denies the same.

              Powder Springs System

          299.    Denied.

          300.    Admitted.

          301.    Defendant admits that Powder Springs has made, used, and/or is using systems

   and methods at the Atlanta Junction facility for blending butane and gasoline using a processor.

   To the extent Paragraph 301 implicates a legal conclusion, no further response is required.

          302.    The allegation in Paragraph 302 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’302 patent.

          303.    Admitted.

          304.    Defendant admits that certain of Defendant’s butane blending methods include

   receiving a gasoline volatility measurement at a processor. To the extent that Paragraph 304

   implicates a legal conclusion, no further response is required.

          305.    The allegation in Paragraph 305 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’302 patent.

          306.    Admitted.

          307.    Denied.



                                                   41
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 42 of 66 PageID #: 7131



          308.    Defendant admits that Magellan’s employee Nicholas Huff stated in a declaration

   the sentences quoted in Paragraph 308. Defendant otherwise denies the allegations in Paragraph

   308. To the extent that Paragraph 308 states a legal conclusion, no further response is required.

          309.    Defendant admits that in the Answering Brief in Opposition to Sunoco’s Motion

   for a Preliminary Injunction, Defendant made the statement quoted in Paragraph 309. Defendant

   otherwise denies the allegations in Paragraph 309. To the extent that Paragraph 309 states a

   legal conclusion, no further response is required.

          310.    Defendant admits that paragraph 6 on pages 12-13 of Colonial’s Answer and

   Affirmative Defenses in the GEW litigation recites the text as quoted in Paragraph 310.

   Defendant otherwise denies the allegations in Paragraph 310. To the extent that Paragraph 310

   states a legal conclusion, no further response is required.

          311.    Defendant admits that documents have been produced in this litigation, with

   confidentiality restrictions in accordance with the Protective Order (D.I. 92). Defendant

   otherwise denies the allegations in Paragraph 311. To the extent Paragraph 311 states a legal

   conclusion, no response is required.

          312.    The allegation in Paragraph 312 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’302 patent.

          313.    Admitted.

          314.    Defendant admits that certain of Defendant’s butane blending methods include

   receiving a target gasoline volatility value at the processor. To the extent Paragraph 314

   implicates a legal conclusion, no further response is required.

          315.    The allegation in Paragraph 315 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’302 patent.



                                                    42
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 43 of 66 PageID #: 7132



          316.    Admitted.

          317.    Denied.

          318.    Defendant admits that certain of Defendant’s butane blending methods include

   receiving a target gasoline volatility value at the processor. To the extent Paragraph 318

   implicates a legal conclusion, no further response is required.

          319.    The allegation in Paragraph 319 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’302 patent.

          320.    Denied.

          321.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since August 2007.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   321. To the extent Paragraph 321 implicates a legal conclusion, no further response is required.

          322.    Defendant admits that the ’302 patent; the ’629 patent; the ’671 patent; and U.S.

   Patent Publication No. 2010/0084047 A1 (now the ’951 patent) are cited on the face of

   Magellan’s ’111 patent. Defendant also admits to having knowledge of the ’302 patent since

   2013. Except as specifically admitted, Defendant denies the remainder of the allegations in

   Paragraph 322. To the extent Paragraph 322 implicates a legal conclusion, no response is

   required.

          323.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since May 2015.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   323. To the extent Paragraph 323 implicates a legal conclusion, no response is required.




                                                   43
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 44 of 66 PageID #: 7133



          324.    Defendant lacks knowledge or information sufficient to form a belief about the

   truth of the allegations in Paragraph 324 and they are therefore denied.

          325.    Defendant admits to having knowledge of the ’302 patent since the date of the

   First Amended Complaint (August 2, 2018). Except as specifically admitted, Defendant denies

   the remaining allegations in Paragraph 325.

          326.    Denied.

          327.    Denied.

          328.    Denied.

          Magellan’s Blending Systems

          329.    Denied.

          330.    Admitted.

          331.    Defendant admits that Magellan has been and is still using systems for blending

   gasoline and butane at its terminals.

          332.    The allegation in Paragraph 332 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’302 patent.

          333.    Admitted.

          334.    Denied.

          335.    Defendant denies that the images in Paragraph 335 are complete and accurate

   depictions of the East Houston Terminal. To the extent the allegation in Paragraph 335

   implicates a legal conclusion, no response is required.

          336.    Defendant admits that the RMP for the East Houston terminal contains the

   statements quoted in Paragraph 336. Defendant admits that the RMP for Chattanooga II

   Terminal and Greensboro II Terminal contain the statements quoted in Paragraph 336. Defendant



                                                   44
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 45 of 66 PageID #: 7134



   otherwise denies the allegations in Paragraph 336. To the extent that Paragraph 336 states a

   legal conclusion, no further response is required.

          337.    The allegation in Paragraph 337 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’302 patent.

          338.    Admitted.

          339.    Defendant admits that certain of Magellan’s butane blending systems include a

   tank of butane. To the extent that Paragraph 339 states a legal conclusion, no further response is

   required.

          340.    The allegation in Paragraph 340 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’302 patent.

          341.    Admitted.

          342.    Defendant admits that certain of Magellan’s butane blending systems include a

   blending unit that is located at a tank farm, and is downstream of and in fluid connection with a

   gasoline stream. Defendant otherwise denies the allegations in Paragraph 342.

          343.    Defendant admits that the RMP for the East Houston terminal contains the

   statements quoted in Paragraph 343. Defendant otherwise denies the allegations in Paragraph

   343. To the extent that Paragraph 336 states a legal conclusion, no further response is required.

          344.    Defendant admits that certain of Magellan’s systems for blending butane into

   gasoline include automated equipment such as processors, PLCs, and control valves. To the

   extent the allegation in Paragraph 344 implicates a legal conclusion, no response is required.

          345.    Defendant admits that the Magellan ’111 patent, at 8:25-45, recites the text as

   quoted in Paragraph 345. Defendant otherwise denies the allegations in Paragraph 345. To the

   extent Paragraph 345 implicates a legal conclusion, no further response is required.



                                                   45
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 46 of 66 PageID #: 7135



          346.    Defendant denies that the images in Paragraph 346 are complete and accurate

   depictions of the East Houston Terminal. To the extent the allegation in Paragraph 346

   implicates a legal conclusion, no response is required.

          347.    The allegation in Paragraph 347 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’302 patent.

          348.    Admitted.

          349.    Defendant admits that certain of Magellan’s terminals include a truck rack. To

   the extent Paragraph 349 implicates a legal conclusion, no further response is required.

          350.    Defendant admits that the RMP for the East Houston terminal contains the

   statements quoted in Paragraph 350. Defendant admits that the RMP for Chattanooga II

   Terminal and Greensboro II Terminal contain the statements quoted in Paragraph 350.

   Defendant otherwise denies the allegations in Paragraph 350. To the extent that Paragraph 350

   states a legal conclusion, no further response is required.

          351.    Defendant admits that documents have been produced in this litigation, with

   confidentiality restrictions in accordance with the Protective Order (D.I. 92). The allegation in

   Paragraph 351 implicates a legal conclusion, to which no response is required. Defendant denies

   having infringed any valid claim of the ’302 patent.

          352.    Defendant denies that the images in Paragraph 352 are a complete and accurate

   depiction of any of Magellan’s facilities. To the extent that Paragraph 352 states a legal

   conclusion, no further response is required.

          353.    The allegation in Paragraph 353 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’302 patent.

          354.    Admitted.



                                                    46
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 47 of 66 PageID #: 7136



          355.    Defendant admits that certain of Magellan’s butane blending systems include a

   processor. To the extent Paragraph 355 implicates a legal conclusion, no further response is

   required.

          356.    Defendant admits that certain of Magellan’s butane blending systems include

   automated equipment such as processors and PLC’s. To the extent Paragraph 356 implicates a

   legal conclusion, no further response is required.

          357.    Defendant admits that the Magellan ’111 patent, at 8:25-45, recites the text as

   quoted in Paragraph 357. Defendant otherwise denies the allegations in Paragraph 357. To the

   extent Paragraph 357 implicates a legal conclusion, no further response is required.

          358.    The allegation in Paragraph 358 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’302 patent.

          359.    Admitted.

          360.    Defendant admits that certain of Magellan’s butane blending systems include a

   processor. Defendant admits that certain of Magellan’s butane blending methods involve

   blending butane and gasoline to achieve a vapor pressure that complies with state and federal

   regulations. To the extent Paragraph 360 implicates a legal conclusion, no further response is

   required.

          361.    Defendant admits that certain of Magellan’s butane blending systems include

   automated equipment such as processors and PLC’s. Defendant admits that certain of

   Magellan’s butane blending methods involve blending butane and gasoline to achieve a vapor

   pressure that complies with state and federal regulations. To the extent Paragraph 361 implicates

   a legal conclusion, no further response is required.




                                                   47
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 48 of 66 PageID #: 7137



          362.    Defendant admits that the Magellan ’111 patent, at 8:25-45, recites the text as

   quoted in Paragraph 362. Defendant otherwise denies the allegations in Paragraph 362. To the

   extent Paragraph 362 implicates a legal conclusion, no further response is required.

          363.    The allegation in Paragraph 363 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’302 patent.

          364.    Denied.

          365.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since August 2007.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   365. To the extent Paragraph 365 implicates a legal conclusion, no further response is required.

          366.    Defendant admits that the ’302 patent is cited on the face of the Magellan ’111

   patent. Defendant also admits that Magellan has had knowledge of the ’302 patent since 2013.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   366. To the extent Paragraph 366 implicates a legal conclusion, no further response is required.

          367.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since May 2015.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   367. To the extent Paragraph 367 implicates a legal conclusion, no further response is required.

          368.    Defendant admits to having knowledge of the ’302 patent since the date of the

   First Amended Complaint (August 2, 2018). Except as specifically admitted, Defendant denies

   the remaining allegations in Paragraph 368.

          369.    Denied.

          370.    Denied.



                                                   48
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 49 of 66 PageID #: 7138



          371.    Denied.

                                        COUNT V
                            INFRINGEMENT OF U.S. PATENT NO. 7,032,629
                                   (Magellan’s Blending Systems)

          372.    Defendant repeats its responses to Paragraphs 1 through 371.

          373.    Defendant admits that U.S. Patent No. 7,032,629 (“the ’629 patent”) issued on

   April 25, 2006, bears the title “Method and System For Blending Gasoline And Butane At The

   Point Of Distribution” and identifies Larry D. Mattingly and Steven M. Vanderbur as the

   inventors. Defendant also admits that a copy of the ’629 patent was attached as Exhibit 17 to the

   Second Amended Complaint. Defendant otherwise denies the allegations in Paragraph 373.

          374.    Defendant is without knowledge as to the allegations of Paragraph 374, and on

   that basis, denies the same.

          375.    Denied.

          376.    Admitted.

          377.    Defendant admits that Magellan has made and used systems to blend butane and

   gasoline that include using a computer-implemented method. To the extent Paragraph 377

   implicates a legal conclusion, no further response is required.

          378.    Defendant admits that certain of Magellan’s systems for blending butane and

   gasoline include automated equipment, such as processors and PLCs. To the extent Paragraph

   378 implicates a legal conclusion, no further response is required.

          379.    The allegation in Paragraph 379 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’629 patent.

          380.    Admitted.

          381.    Denied.


                                                   49
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 50 of 66 PageID #: 7139



          382.    Denied.

          383.    Defendant admits that the Magellan ’111 patent, at 12:54-13:34, recites the text as

   quoted in Paragraph 383. Defendant otherwise denies the allegations in Paragraph 383. To the

   extent that Paragraph 383 implicates a legal conclusion, no further response is required.

          384.    The allegation in Paragraph 384 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’629 patent.

          385.    Admitted.

          386.    Defendant admits that in certain of Magellan’s butane blending methods, a blend

   rate is determined and used to blend a butane stream and a gasoline stream. To the extent

   Paragraph 386 implicates a legal conclusion, no further response is required.

          387.    Defendant admits that certain of Magellan’s systems for blending butane and

   gasoline include automated equipment, such as processors and PLCs. Defendant further admits

   that in certain of Magellan’s butane blending methods, a blend rate is determined and used to

   blend a butane stream and a gasoline stream. To the extent Paragraph 387 implicates a legal

   conclusion, no further response is required.

          388.    Defendant admits that the Magellan ’111 patent, at 13:35-38, recites the text as

   quoted in Paragraph 388. Defendant otherwise denies the allegations in Paragraph 388. To the

   extent that Paragraph 388 implicates a legal conclusion, no further response is required.

          389.    The allegation in Paragraph 389 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’629 patent.

          390.    Admitted.

          391.    Defendant admits that certain of Magellan’s systems include using a PLC for

   adjusting the butane stream to flow into a gasoline stream at a determined blend rate. Defendant



                                                   50
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 51 of 66 PageID #: 7140



   further admits that certain of Magellan’s terminals have a truck rack. To the extent Paragraph

   391 implicates a legal conclusion, no further response is required.

          392.    Defendant admits that certain of Magellan’s systems for blending butane and

   gasoline include automated equipment, such as processors and PLCs. Defendant further admits

   that certain of Magellan’s systems include using a PLC for adjusting the butane stream to a

   certain blend rate. To the extent Paragraph 392 implicates a legal conclusion, no further

   response is required.

          393.    Defendant admits that certain of Magellan’s terminals have a truck rack. To the

   extent Paragraph 393 implicates a legal conclusion, no further response is required.

          394.    Defendant admits that the Magellan ’111 patent, at 14:22-28, recites the text as

   quoted in Paragraph 394. Defendant otherwise denies the allegations in Paragraph 394. To the

   extent that Paragraph 394 implicates a legal conclusion, no further response is required.

          395.    The allegation in Paragraph 395 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’629 patent.

          396.    Admitted.

          397.    Defendant admits that certain of Magellan’s systems include taking a

   measurement of the vapor pressure of the blended gasoline stream and butane stream. To the

   extent Paragraph 397 implicates a legal conclusion, no further response is required.

          398.    Defendant admits that certain of Magellan’s systems for blending butane and

   gasoline include automated equipment, such as processors and PLCs. Defendant further admits

   that certain of Magellan’s systems include automated equipment which measures and/or receives

   the vapor pressure of the blended gasoline stream. To the extent Paragraph 398 implicates a

   legal conclusion, no further response is required.



                                                   51
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 52 of 66 PageID #: 7141



          399.    Defendant admits that the Magellan ’111 patent, at 14:22-28, recites the text as

   quoted in Paragraph 399. Defendant otherwise denies the allegations in Paragraph 399. To the

   extent that Paragraph 399 implicates a legal conclusion, no further response is required.

          400.    The allegation in Paragraph 400 states a legal conclusion, to which no response is

   required. Defendant denies having infringed any valid claim of the ’629 patent.

          401.    Denied.

          402.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since August 2007.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   402. To the extent Paragraph 402 implicates a legal conclusion, no further response is required.

          403.    Defendant admits that the ’629 patent is cited on the face of the Magellan ’111

   patent. Except as specifically admitted, Defendant denies the remainder of the allegations in

   Paragraph 403. To the extent Paragraph 403 implicates a legal conclusion, no further response is

   required.

          404.    Defendant admits that in 2014 the Examiner rejected various claims of the

   Magellan ’111 patent as anticipated and/or rendered obvious by the ’671 patent (U.S. Patent

   Publication No. 2006/0278304 A1). Except as specifically admitted, Defendant denies the

   remainder of the allegations in Paragraph 403. To the extent Paragraph 404 implicates a legal

   conclusion, no response is required.

          405.    Defendant admits that Magellan has had commercial dealings with Sunoco.

   Defendant also admits that Magellan has had knowledge of the ’302 patent since May 2015.

   Except as specifically admitted, Defendant denies the remainder of the allegations in Paragraph

   405. To the extent Paragraph 405 implicates a legal conclusion, no response is required.



                                                   52
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 53 of 66 PageID #: 7142



          406.    Defendant admits to having knowledge of the ’629 patent since the date of the

   First Amended Complaint (August 2, 2018). Except as specifically admitted, Defendant denies

   the remaining allegations in Paragraph 406.

          407.    Denied.

          408.    Denied.

          409.    Denied.

                                        PRAYER FOR RELIEF
          410.    Defendant denies that Sunoco is entitled to the relief requested in Paragraph 410.

                                            JURY DEMAND
          In accordance with Fed. R. Civ. P. 38 and 39, Defendant asserts its rights under the

   Seventh Amendment to the United States Constitution and demands a trial by jury on all issues

   that may be so tried.

                                      AFFIRMATIVE DEFENSES
          Defendant asserts the following affirmative defenses. Defendant expressly reserves the

   right to allege additional defenses as they become known through discovery or otherwise.

                                        First Affirmative Defense

          Defendant has not infringed, and does not infringe, any of the claims of the ’948, ’548,

   ’686, ’302, and ’629 patents, literally, under the doctrine of equivalents, directly, indirectly, or in

   any other manner.

                                      Second Affirmative Defense

          All claims of the ’948, ’548, ’686, ’302, and ’629 patents are invalid for failure to meet

   one or more of the conditions of patentability specified in 35 U.S.C § 101 et seq., including,

   without limitation, §§ 102, 103, and/or 112.




                                                     53
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 54 of 66 PageID #: 7143



                                      Third Affirmative Defense

          The claims of the ՚948 patent are invalid as obvious under the judicially created doctrine

   of obviousness type double patenting over the claims of the ՚302, ՚629, ՚686, and/or ՚548 patents.

                                     Fourth Affirmative Defense

          To the extent Plaintiff relies on the doctrine of equivalents to allege infringement,

   Plaintiff’s claims are barred because the asserted scope of the equivalency encompasses or

   ensnares the prior art. See Wilson Sporting Goods Co. v. David Geoffrey & Assocs., 904 F.2d

   677, 684 (Fed. Cir. 1990). By way of example, to the extent Plaintiff asserts or construes any

   claim of the ’302 and ’629 patents to cover feedback methods, those methods are described in at

   least the following prior art patents: U.S. Patent No. 3,530,867 (“Hass”), U.S. Patent No.

   3,484,590 (“Stanton”), U.S. Patent No. 3,999,959 (“Bajek”), U.S. Patent No. 3,276,460 (“Feld

   I”), U.S. Patent No. 3,385,680 (“Feld II”) and U.S. Patent No. 4,543,819 (“Chin”).

                                      Fifth Affirmative Defense

          Plaintiff is equitably estopped from asserting the ’302 and ’629 patents against Magellan.

   In 2006, Magellan began plans to expand its butane blending operations into the southeastern

   United States. Around that time, Texon approached Magellan about buying Texon’s “turn key”

   butane blending system which was “patent proven”. (Ex. A, MAG_SUN_00022318, Texon LP:

   Butane Blending Presentation to Magellan). Texon submitted an estimate of what it would cost

   to install one of Texon’s rack butane blending systems at Magellan’s Chattanooga facility. (Ex.

   B, MAG_SUN_00003330). Magellan made repeated requests for quality control data to

   substantiate Texon’s claims that the Texon technology blended according to given specifications.

   (Ex. C, MAG_SUN_00000508; MAG_SUN_00022329). Texon never provided the requested

   data. (Ex. D, MAG_SUN_00022151).



                                                   54
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 55 of 66 PageID #: 7144



          In mid-late 2007, Magellan rejected Texon’s proposal to install a rack butane blending

   system at Magellan’s Chattanooga facility. Magellan instead installed one of Magellan’s own in-

   line butane blending systems. At that time, upon hearing that Magellan declined to install

   Texon’s rack butane blending system, Texon said nothing about Magellan’s in-line butane

   blending systems infringing the ’302 and ’629 patents for butane blending at the rack.

          Over the next ten years, Magellan installed in-line butane blending systems at other

   southeastern terminals including Chattanooga, Greensboro, and PSL. During that time,

   Magellan purchased butane from Texon and Sunoco for blending at its terminals in the southeast.

          Neither Texon nor Sunoco said anything to Magellan to suggest that Magellan’s in-line

   butane blending systems infringed the ’302 and ’629 patents until Sunoco filed this patent

   lawsuit after losing the bid to partner with Colonial to build a blending system at PSL.

          Magellan relied on Texon and Sunoco’s silence and subsequent butane sales to Magellan

   to expand its butane blending systems into Greensboro and Chattanooga and ultimately to build

   PSL. If Sunoco were allowed to proceed with its charge of infringement, Magellan would be

   economically prejudiced by its inability to recoup its substantial capital investment in building

   the new systems and facilities and loss of increased sales.

                                       Sixth Affirmative Defense

          Plaintiff is not entitled to injunctive relief because any injury to it is not irreparable and

   can be adequately compensated by monetary damages, and it has an adequate remedy at law for

   any claims it can prove.

                                     Seventh Affirmative Defense

          Plaintiff cannot satisfy the requirements applicable to its request to be awarded damages

   pursuant to 35 U.S.C. § 284.



                                                     55
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 56 of 66 PageID #: 7145



                                      Eighth Affirmative Defense

          Plaintiff cannot satisfy the requirements applicable to its request to be awarded

   reasonable attorneys’ fees and costs pursuant to 35 U.S.C. § 285.

                                      Ninth Affirmative Defense

          Plaintiff’s claims are barred in whole or in part by 35 U.S.C. § 286.

                                      Tenth Affirmative Defense

          Plaintiff’s claims for relief are limited by failure to comply with the marking and notice

   requirements of 35 U.S.C. § 287.

                                         COUNTERCLAIMS
          Counterclaim-Plaintiff Magellan Midstream Partners, L.P. (“Magellan” or “Defendant”)

   alleges as follows for its counterclaims against Counterclaim-Defendant Sunoco Partners

   Marketing & Terminals L.P. (“Sunoco”):

                                               PARTIES
          1.      Defendant Magellan is a limited partnership organized under the laws of the State

   of Delaware, with a principal place of business located in Tulsa, Oklahoma.

          2.      On information and belief, Sunoco is a limited partnership organized under the

   law of the State of Texas, with its principal place of business in the United States at 3807 W.

   Chester Pike, Newton Square, Pennsylvania 19073.

                                   JURISDICTION AND VENUE
          3.      These counterclaims arise under the patent laws of the United States, 35 U.S.C.

   § 101 et seq. and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. This Court has

   subject matter jurisdiction pursuant to 28 U.S.C. §§ 2201, 2202, 1331, and 1338.




                                                   56
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 57 of 66 PageID #: 7146



          4.      Sunoco is subject to the personal jurisdiction of this Court because Sunoco is the

   named plaintiff and consented to the jurisdiction of this Court by filing is Second Amended

   Complaint for patent infringement here, in response to which these counterclaims are asserted.

          5.      Venue is proper under 28 U.S.C. §§ 1391(b), 1391(c), and 1400(b).

           FIRST COUNTERCLAIM FOR DECLARATORY JUDGMENT OF NON-
                    INFRINGEMENT OF U.S. PATENT NO. 9,494,948

          6.      Defendant realleges and incorporates by reference Paragraphs 1-6 of these

   Counterclaims.

          7.      By virtue of the Second Amended Complaint (D.I. 149), an actual and justiciable

   controversy exists between Sunoco and Defendant relating to the ’948 patent.

          8.      Defendant has not and does not directly or indirectly infringe any valid claim of

   the ’948 patent.

          9.      Accordingly, Defendant requests that the Court declare that Defendant does not

   infringe any claims of the ’948 patent, either directly, indirectly, or under the doctrine of

   equivalents.

         SECOND COUNTERCLAIM FOR DECLARATORY JUDGMENT OF NON-
                  INFRINGEMENT OF U.S. PATENT NO. 9,606,548

          10.     Defendant realleges and incorporates by reference Paragraphs 1-10 of these

   Counterclaims.

          11.     By virtue of the Second Amended Complaint (D.I. 149), an actual and justiciable

   controversy exists between Sunoco and Defendant relating to the ’548 patent.

          12.     Defendant has not and does not directly or indirectly infringe any valid claim of

   the ’548 patent.




                                                    57
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 58 of 66 PageID #: 7147



          13.     Accordingly, Defendant requests that the Court declare that Defendant does not

   infringe any claims of the ’548 patent, either directly, indirectly, or under the doctrine of

   equivalents.

           THIRD COUNTERCLAIM FOR DECLARATORY JUDGMENT OF NON-
                   INFRINGEMENT OF U.S. PATENT NO. 9,207,686

          14.     Defendant realleges and incorporates by reference Paragraphs 1-14 of these

   Counterclaims.

          15.     By virtue of the Second Amended Complaint (D.I. 149), an actual and justiciable

   controversy exists between Sunoco and Defendant relating to the ’686 patent.

          16.     Defendant has not and does not directly or indirectly infringe any valid claim of

   the ’686 patent.

          17.     Accordingly, Defendant requests that the Court declare that Defendant does not

   infringe any claims of the ’686 patent, either directly, indirectly, or under the doctrine of

   equivalents.

         FOURTH COUNTERCLAIM FOR DECLARATORY JUDGMENT OF NON-
                  INFRINGEMENT OF U.S. PATENT NO. 6,679,302

          18.     Defendant realleges and incorporates by reference Paragraphs 1-18 of these

   Counterclaims.

          19.     By virtue of the Second Amended Complaint (D.I. 149), an actual and justiciable

   controversy exists between Sunoco and Defendant relating to the ’302 patent.

          20.     Defendant has not and does not directly or indirectly infringe any valid claim of

   the ’302 patent.

          21.     Accordingly, Defendant requests that the Court declare that Defendant does not

   infringe any claims of the ’302 patent, either directly, indirectly, or under the doctrine of

   equivalents.

                                                    58
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 59 of 66 PageID #: 7148



           FIFTH COUNTERCLAIM FOR DECLARATORY JUDGMENT OF NON-
                    INFRINGEMENT OF U.S. PATENT NO. 7,032,629

          22.     Defendant realleges and incorporates by reference Paragraphs 1-22 of these

   Counterclaims.

          23.     By virtue of the Second Amended Complaint (D.I. 149), an actual and justiciable

   controversy exists between Sunoco and Defendant relating to the ’629 patent.

          24.     Defendant has not and does not directly or indirectly infringe any valid claim of

   the ’629 patent.

          25.     Accordingly, Defendant requests that the Court declare that Defendant does not

   infringe any claims of the ’629 patent, either directly, indirectly, or under the doctrine of

   equivalents.

       SIXTH COUNTERCLAIM FOR DECLARATORY JUDGMENT OF INVALIDITY OF
                           U.S. PATENT NO. 9,494,948

          26.     Defendant realleges and incorporates by reference Paragraphs 1-26 of these

   Counterclaims.

          27.     By virtue of the Second Amended Complaint (D.I. 149), an actual and justiciable

   controversy exists between Sunoco and Defendant relating to the validity of the ’948 patent.

          28.     The claims of the ’948 patent are invalid for failure to meet one or more

   conditions of patentability specified in Title 35 of the United States Code, including, without

   limitation, sections 101, 102 and/or 103.

          29.     The claims of the ’948 patent are invalid under 35 U.S.C. § 101 as directed to

   unpatentable subject matter.

          30.     The claims of the ’948 patent are invalid under 35 U.S.C. §§ 102 and/or 103 as

   anticipated or obvious over the prior art, including but not limited to, U.S. Patent No. 3,530,867

   (“Hass”), U.S. Patent No. 3,484,590 (“Stanton”), U.S. Patent No. 3,999,959 (“Bajek”), U.S.

                                                    59
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 60 of 66 PageID #: 7149



   Patent No. 3,276,460 (“Feld I”), U.S. Patent No. 3,385,680 (“Feld II”) and U.S. Patent No.

   4,543,819 (“Chin”).

          31.     The claims of the ’948 patent are further invalid under 35 U.S.C. §§ 102 and/or

   103 in view of Magellan’s prior use blending operations at facilities in Oklahoma City-Reno,

   Oklahoma; Carthage, Missouri; Des Moines, Iowa; Allen, Oklahoma; and Kansas City, Kansas.

          32.     The claims of the ’948 patent are also invalid under 35 U.S.C. §§ 102 and/or 103

   in view of MCE Blending, LCC’s sale/offer to sell a system and method for blending gasoline

   and butane at a tank farm to Equilon Enterprise LLC (“Equilon”) and the Kerr-McGee system.

          33.     The claims of the ՚948 patent are further invalid as obvious under the judicially

   created doctrine of obviousness type double patenting over the claims of the ՚302, ՚629, ՚686,

   and/or ՚548 patents.

          34.     Accordingly, Defendant requests that the Court declare that the claims of the ’948

   patent are invalid.

       SEVENTH COUNTERCLAIM FOR DECLARATORY JUDGMENT OF INVALIDITY
                         OF U.S. PATENT NO. 9,606,548

          35.     Defendant realleges and incorporates by reference Paragraphs 1-34 of these

   Counterclaims.

          36.     By virtue of the Second Amended Complaint (D.I. 149), an actual and justiciable

   controversy exists between Sunoco and Defendant relating to the validity of the ’548 patent.

          37.     The claims of the ’548 patent are invalid for failure to meet one or more

   conditions of patentability specified in Title 35 of the United States Code, including, without

   limitation, sections 101, 102 and/or 103.

          38.     The claims of the ’548 patent are invalid under 35 U.S.C. § 101 as directed to

   unpatentable subject matter.


                                                   60
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 61 of 66 PageID #: 7150



          39.     The claims of the ’548 patent are invalid under 35 U.S.C. §§ 102 and/or 103 as

   anticipated or obvious over the prior art, including but not limited to, U.S. Patent No. 3,530,867

   (“Hass”), U.S. Patent No. 3,484,590 (“Stanton”), U.S. Patent No. 3,999,959 (“Bajek”), U.S.

   Patent No. 3,276,460 (“Feld I”), U.S. Patent No. 3,385,680 (“Feld II”) and U.S. Patent No.

   4,543,819 (“Chin”).

          40.     The claims of the ’548 patent are further invalid under 35 U.S.C. §§ 102 and/or

   103 in view of Magellan’s prior use blending operations at facilities in Oklahoma City-Reno,

   Oklahoma; Carthage, Missouri; Des Moines, Iowa; Allen, Oklahoma; and Kansas City, Kansas.

          41.     The claims of the ’548 patent are also invalid under 35 U.S.C. §§ 102 and/or 103

   in view of MCE Blending, LCC’s sale/offer to sell a system and method for blending gasoline

   and butane at a tank farm to Equilon Enterprise LLC and in view of the Kerr-McGee system.

          42.     Accordingly, Defendant requests that the Court declare that the claims of the ’548

   patent are invalid.

   EIGHTH COUNTERCLAIM FOR DECLARATORY JUDGMENT OF INVALIDITY OF
                       U.S. PATENT NO. 9,207,686

          43.     Defendant realleges and incorporates by reference Paragraphs 1-42 of these

   Counterclaims.

          44.     By virtue of the Second Amended Complaint (D.I. 149), an actual and justiciable

   controversy exists between Sunoco and Defendant relating to the validity of the ’686 patent.

          45.     The claims of the ’686 patent are invalid for failure to meet one or more

   conditions of patentability specified in Title 35 of the United States Code, including, without

   limitation, sections 101, 102 and/or 103.

          46.     The claims of the ’686 patent are invalid under 35 U.S.C. § 101 as directed to

   unpatentable subject matter.


                                                   61
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 62 of 66 PageID #: 7151



          47.     The claims of the ’686 patent are invalid under 35 U.S.C. §§ 102 and/or 103 as

   anticipated or obvious over the prior art, including but not limited to, U.S. Patent No. 3,530,867

   (“Hass”), U.S. Patent No. 3,484,590 (“Stanton”), U.S. Patent No. 3,999,959 (“Bajek”), U.S.

   Patent No. 3,276,460 (“Feld I”), U.S. Patent No. 3,385,680 (“Feld II”) and U.S. Patent No.

   4,543,819 (“Chin”).

          48.     The claims of the ’686 patent are further invalid under 35 U.S.C. §§ 102 and/or

   103 in view of Magellan’s prior use blending operations at facilities in Oklahoma City-Reno,

   Oklahoma; Carthage, Missouri; Des Moines, Iowa; Allen, Oklahoma; and Kansas City, Kansas.

          49.     The claims of the ’686 patent are also invalid under 35 U.S.C. §§ 102 and/or 103

   in view of MCE Blending, LCC’s sale/offer to sell a system and method for blending gasoline

   and butane at a tank farm to Equilon Enterprise LLC and the Kerr-McGee system.

          50.     Accordingly, Defendant requests that the Court declare that the claims of the ’686

   patent are invalid.

       NINTH COUNTERCLAIM FOR DECLARATORY JUDGMENT OF INVALIDITY OF
                           U.S. PATENT NO. 6,679,302

          51.     Defendant realleges and incorporates by reference Paragraphs 1-50 of these

   Counterclaims.

          52.     By virtue of the Second Amended Complaint (D.I. 149), an actual and justiciable

   controversy exists between Sunoco and Defendant relating to the validity of the ’302 patent.

          53.     The claims of the ’302 patent are invalid for failure to meet one or more

   conditions of patentability specified in Title 35 of the United States Code, including, without

   limitation, sections 101, 102, 103, and/or 112.

          54.     The claims of the ’302 patent are invalid under 35 U.S.C. § 101 as directed to

   unpatentable subject matter.


                                                     62
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 63 of 66 PageID #: 7152



           55.    The claims of the ’302 patent are invalid under 35 U.S.C. §§ 102 and/or 103 as

   anticipated or obvious over the prior art, including but not limited to, U.S. Patent No. 3,530,867

   (“Hass”), U.S. Patent No. 3,484,590 (“Stanton”), U.S. Patent No. 3,999,959 (“Bajek”), U.S.

   Patent No. 3,276,460 (“Feld I”), U.S. Patent No. 3,385,680 (“Feld II”) and U.S. Patent No.

   4,543,819 (“Chin”).

           56.    The claims of the ’302 patent are further invalid under 35 U.S.C. §§ 102 and/or

   103 in view of Magellan’s prior use blending operations at facilities in Oklahoma City-Reno,

   Oklahoma; Carthage, Missouri; Des Moines, Iowa; Allen, Oklahoma; and Kansas City, Kansas.

           57.    The claims of the ’302 patent are also invalid under 35 U.S.C. §§ 102 and/or 103

   in view of MCE Blending, LCC’s sale/offer to sell a system and method for blending gasoline

   and butane at a tank farm to Equilon Enterprise LLC and the Kerr-McGee system.

           58.    Claims 18 and 23 of the ’302 patent are invalid under 35 U.S.C. § 112 as

   indefinite because they fail to inform those skilled in the art of the scope of the invention with

   reasonable certainty.

           59.    To the extent the claims of the ’302 patent cover automated in line butane

   blending in a transportation pipeline, they are further invalid under 35 U.S.C. § 112 for lack of

   written description and enablement.

           60.    Accordingly, Defendant requests that the Court declare that the claims of the ’302

   patent are invalid.

       TENTH COUNTERCLAIM FOR DECLARATORY JUDGMENT OF INVALIDITY OF
                           U.S. PATENT NO. 7,032,629

           61.    Defendant realleges and incorporates by reference Paragraphs 1-60 of these

   Counterclaims.




                                                    63
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 64 of 66 PageID #: 7153



          62.     By virtue of the Second Amended Complaint (D.I. 149), an actual and justiciable

   controversy exists between Sunoco and Defendant relating to the validity of the ’629 patent.

          63.     The claims of the ’629 patent are invalid for failure to meet one or more

   conditions of patentability specified in Title 35 of the United States Code, including, without

   limitation, sections 101, 102, 103, and/or 112.

          64.     The claims of the ’629 patent are invalid under 35 U.S.C. § 101 as directed to

   unpatentable subject matter.

          65.     The claims of the ’629 patent are invalid under 35 U.S.C. §§ 102 and/or 103 as

   anticipated or obvious over the prior art, including but not limited to, U.S. Patent No. 3,530,867

   (“Hass”), U.S. Patent No. 3,484,590 (“Stanton”), U.S. Patent No. 3,999,959 (“Bajek”), U.S.

   Patent No. 3,276,460 (“Feld I”), U.S. Patent No. 3,385,680 (“Feld II”) and U.S. Patent No.

   4,543,819 (“Chin”).

          66.     The claims of the ’629 patent are further invalid under 35 U.S.C. §§ 102 and/or

   103 in view of Magellan’s prior use blending operations at facilities in Oklahoma City-Reno,

   Oklahoma; Carthage, Missouri; Des Moines, Iowa; Allen, Oklahoma; and Kansas City, Kansas.

          67.     The claims of the ’629 patent are also invalid under 35 U.S.C. §§ 102 and/or 103

   in view of MCE Blending, LCC’s sale/offer to sell a system and method for blending gasoline

   and butane at a tank farm to Equilon Enterprise LLC and the Kerr-McGee system.

          68.     To the extent the claims of the ’629 patent cover automated in line butane

   blending in a transportation pipeline, they are invalid under 35 U.S.C. § 112 for lack of written

   description and enablement.

          69.     Accordingly, Defendant requests that the Court declare that the claims of the ’629

   patent are invalid.



                                                     64
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 65 of 66 PageID #: 7154



                                     DEMAND FOR JURY TRIAL

           Defendant demands a jury trial for all issues triable to a jury.

                                         PRAYER FOR RELIEF

           WHEREFORE, Defendant prays for judgment and seek the following relief:

           A.      A declaratory judgment that Defendant does not infringe and has not infringed,

   directly or indirectly, any claim of the patents-in-suit, either literally or under the doctrine of

   equivalents;

           B.      A declaratory judgment that all claims of the patents-in-suit are invalid;

           C.      A declaratory judgment that all claims of the patents-in-suit are unenforceable;

           D.      That Sunoco’s Second Amended Complaint be dismissed with prejudice, with

   Sunoco taking nothing by its Second Amended Complaint;

           E.      A judgment in Defendant’s favor that Sunoco is not entitled to any relief with

   respect to its allegations against Defendant;

           F.      That the Court find this case exceptional under 35 U.S.C. § 285 and award

   Defendant its reasonable attorneys’ fees and costs of suit; and

           G.      That the Court award Defendant such other and further relief as the Court may

   deem just and proper.




                                                     65
    
Case 1:17-cv-01390-LPS-CJB Document 271 Filed 04/01/19 Page 66 of 66 PageID #: 7155



   Dated: April 1, 2019         FISH & RICHARDSON P.C.

                                By: /s/ Nitika Gupta Fiorella
                                    Douglas E. McCann (#3852)
                                    Martina Tyreus Hufnal (#4771)
                                    Nitika Gupta Fiorella (#5898)
                                    222 Delaware Avenue, 17th Floor
                                    Wilmington, DE 19801
                                    (302) 652-5070
                                    dmcann@fr.com; hufnal@fr.com

                                    Joseph A. Herriges
                                    FISH & RICHARDSON P.C.
                                    3200 RBC Plaza
                                    60 South Sixth Street
                                    Minneapolis, MN 55402
                                    Telephone: (612) 337-2579
                                    herriges@fr.com

                                ATTORNEYS FOR DEFENDANT
                                MAGELLAN MIDSTREAM PARTNERS, L.P.




                                        66
    
